essential to understand the matters set forth in the petition." Without
                these documents this court is not in a position to grant extraordinary writ
                relief. Accordingly, we
                            ORDER the petition DENIED.




                                                            Saitta


                                                                                            J.
                                                            Gibbons



                                                            Pickering
                                                                      gekudit,          ,   J




                cc:   Hon. Jerry A. Wiese, District Judge
                      The Faux Law Group
                      Beasley Law Group, PC
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A